 

EXHIBIT 10.2

EMPLOYMENT AGREEMENT

by and between

30DC, Inc.,

and

Theodore A. Greenberg

As of

December 15, 2015


EMPLOYMENT AGREEMENT

            This EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into
as of the 15th day of December 15, 2015, by and between Theodore A. Greenberg
("Employee") and 30DC, Inc. a Maryland corporation with offices at 80 Broad
Street, 5th, New York, NY 10004 ("30DC" or "Employer"),

Background

         WHEREAS, Employer employs, and desires to continue to employ, Employee
as the Chief Financial Officer (CFO), and

 

          WHEREAS, Employee is willing to continue to be employed as the Chief
Financial Officer (CFO) in the manner provided for herein, and to perform the
duties of the Employer upon the terms and conditions herein set forth;

 

           NOW, THEREFORE, in consideration of the promises and mutual covenants
herein set forth it is agreed as follows;

           

Agreements

            In consideration of the foregoing and of the mutual promises and
other agreements hereinafter set forth, the parties hereto hereby agree as
follows:

1.         Scope of Employment.

(a)        Employer agrees that during the term of this Agreement, Employer
shall employ Employee to perform such duties and exercise such authority as
assigned or delegated to Employee by Employer's Board of Directors, and shall
serve as Chief Financial Officer (CFO).

(b)        Employee hereby accepts such employment and agrees that during the
term of this Agreement that:

(i)         Employee shall perform such duties in the foregoing capacity;

(ii)        Employee shall devote time and attention, as well as necessary, to
the performance of his duties hereunder and to the affairs of Employer;

(iii)       Employee shall comply with all lawful policies which from time to
time may be in effect at Employer or adopted by Employer and conveyed to
Employee; and

--------------------------------------------------------------------------------


(iv)       Employee continue in his capacity as a member of the Board of
Directors of Employer.

2.         Compensation.  As compensation for the services to be performed by
Employee hereunder, Employer agrees to pay to Employee, and Employee agrees to
accept, the following:

         (a)         Salary.  Employee or his assigns shall receive an initial
Salary at the rate of $60,000 per year, paid in monthly amounts of $5,000 less
applicable payroll deductions required by law. The initial Salary will be fixed
for a period of six months after which time Salary may be adjusted depending on
the Company's performance and financial position.   

(b)               Initial Stock Bonus.  Employee shall be due 500,000 shares of
30DC 144 restricted common stock on the effective date of this agreement which
shall be issued to Employee within 15 days of signing this agreement.

(c)                Incentive Compensation.  In addition to Employee's Salary,
Employee shall receive future incentive compensation to be defined later by the
Employers Board of Directors including participation in any Employer Stock
Option Plan:

(d)               Employee Benefits.  In addition to Employee's Salary and
Incentive Compensation, Employer shall make available to Employee, during the
term hereof:

(i)         Participation in any plans from time to time generally offered to
Employer's employees with respect to group health, life, accident and disability
insurance or payment plans or similar employee benefits, if any.

(ii)        Three (3) weeks paid annual vacation, as well as paid holidays and
other fringe benefits regularly provided to Employees of Employer; and

(iii)       Reimbursement for reasonable and necessary business expenses in
accordance with Employer's policies.

3.              Term and Nature of Relationship.  Employee's employment
hereunder shall commence on the Closing Date and continue for 12 months from the
commencement date.

--------------------------------------------------------------------------------


4.         Termination.

(a)        Termination by Employer with Cause.  Employer may terminate
Employee's employment with "cause" as hereafter defined in this Section 4(a)
upon 5 days' written notice. "Cause" for purposes of Sections 4(a) and 4(b)
means Employee's:  (i) conviction of, or indictment for, criminal negligence or
criminal acts in the work place, (ii) violation of Employer policies or
procedures that have been made known to Employee provided Employee has not cured
such violation within 10 business days after receiving written notice of
violation from Employer, (iii) material breach of the covenants of this
Agreement, provided that Employee has not cured such breach within 10 days after
receiving written notice from Employer, (iv) the appropriation (or attempted
appropriation) of a material business opportunity of Employer, including
attempting to secure or securing any profit in connection with any transaction
entered into on behalf of the Employer, and (v) the misappropriation (or
attempted misappropriation) of any of Employer's funds or property.  In the
event that Employee is terminated with "cause," Employee shall be entitled to
(a) the payment of Employee's then-current accrued, unpaid Salary and accrued,
unused vacation which have accrued, each prorated through the date of
termination.

(b)        Termination by Employer Without Cause.  Employer may terminate
Employee's employment without "cause" as defined in Section 5(a) upon 30 days'
written notice.  In the event that Employee is terminated without "cause,"
Employee shall be provided with (i) payment of Employee's then-current accrued,
unpaid Salary and accrued, unused vacation, each prorated through the date of
termination, and (ii) providing that Employee complies with his obligations
under Sections 8 and 9 herein, payment of severance compensation of a lump-sum
payment equal to 6 months' Salary.

(c)        Termination by Employee Without Cause. Employee may terminate
Employee's employment upon 30 days' written notice.  In the event that Employee
terminates his employment without "cause" as defined in Section 4(d), Employee
shall be paid his then-current accrued, unpaid Salary and accrued, unused
vacation, prorated through the date of termination.

(d)        Termination by Employee With Cause.  Employee may terminate his
employment upon 30 days' written notice with "cause" as hereafter defined in
this Section 4(d).  "Cause" for purposes of Section 4(c) and (d) means
Employer's material breach of the covenants of this Agreement, provided that
Employer does not cure any such breach upon 10 days' written notice from
Employee.  In the event that Employee terminates his employment with "cause,"
Employee shall be provided with payment of Employee's then-current accrued,
unpaid Salary and accrued, unused vacation, each prorated through the date of
termination and providing that Employee complies with his obligations under
Sections 8 and 9 herein, payment of severance compensation of a lump-sum payment
equal to 6 months' Salary.

(e)        Termination Due to Employee's Death or Disability.  In the event that
this Agreement and Employee's employment is terminated due to Employee's death
or disability, Employee (or Employee's legal representatives) shall be paid (i)
Employee's then-current unpaid Salary and accrued, unused vacation, each
prorated through the date of termination, (ii) an additional 2 months' Salary. 
For purposes of this Agreement, the term "disability" shall mean the mental or
physical inability to perform satisfactorily Employee's regular full-time
duties, with or without a reasonable accommodation, as determined by Employee's
physician, for 120 days, whether or not consecutive, in any 24-month period.

--------------------------------------------------------------------------------


5.        Change in Control.  If ownership of Employer changes by greater than
50%, due to purchase of stock in Employer or through merger of Employer or
Employer being otherwise acquired, Employee will be due one year's annual
Salary, no matter the remaining term of this agreement.

6.        Representations and Warranties of Employee.  Employee hereby
represents and warrants to Employer that Employee is not now under any
obligation to any person, firm or corporation, and has no other interest, which
is inconsistent or in conflict with this Agreement, or which would prevent,
limit or impair, in any way, Employee's performance of any of the obligations
set forth in this Agreement.

7.        Employer Covenants

            (a)       Directors & Officers Insurance. Employer shall maintain
directors and officers

insurance in an amount typical for companies of its size and nature of its
business.  At the time of executing this agreement, Employee acknowledges
Employer has insufficient funds to procure directors & officers insurance. 
Employer agrees that when sufficiently liquidity exists, Employer will obtain
directors & officers insurance. 

      (b)       Director & Officer Indemnification. Employer shall indemnify
Employee for actions as a director and an employee except for any action of
willful fraud by Employee.

8.         Non‑Disclosure Covenant.

(a)        Confidential Information Defined.  "Confidential Information," as
used in this Agreement, shall mean any and all:

(i)         trade secrets concerning the business and affairs of Employer,
product specifications, data, know-how, formulae, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current and planned research and development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information), and
any other information, however documented, that is a trade secret under
applicable state law;

(ii)        information concerning the business and affairs of Employer (which
includes historical financial statements, financial projections and budgets,
historical and projected sales, capital spending budgets and plans, the names
and backgrounds of key personnel, personnel training and techniques and
materials), however documented; and

--------------------------------------------------------------------------------


(iii)       notes, analysis, compilations, studies, summaries and other material
prepared by or for Employer containing or based, in whole or in part, on any
information included in the foregoing.

(b)        Acknowledgments by Employee.  Employee acknowledges that (i) as part
of Employee's employment with Employer, both prior to entering into this
Agreement and during the term of this Agreement, Employee has been and will be
afforded access to Confidential Information; (ii) public disclosure of such
Confidential Information could have an adverse effect on Employer and its
business; and (iii) the provisions of this Section 8 are reasonable and
necessary to prevent the improper use or disclosure of Confidential Information
and to provide Employer with exclusive ownership of all Employee Inventions.

(c)        Agreements of Employee.  In consideration of the compensation and
benefits to be paid or provided to Employee by Employer under this Agreement, so
long as Employer is not in default of this agreement and has not cured the
default within a 10-day period, Employee covenants as follows:

(i)      During the term of employment and subsequent one-year period, Employee
will hold in confidence the Confidential Information and will not disclose it to
any person except with the specific prior written consent of Employer or except
as otherwise expressly permitted by the terms of this Agreement.

(ii)  Any trade secrets of Employer shall be accorded all protections and
benefits available under applicable state trade-secret law and any other
applicable law.

(iii) None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that Employee demonstrates was or became generally
available to the public other than as a result of a disclosure by Employee.

(iv)  Employee will not remove from Employer's premises (except to the extent
such removal is for purposes of the performance of Employee's duties at home or
while traveling, or except as otherwise specifically authorized by Employer) any
document, record, notebook, plan, model, component, device, or computer software
or code, whether embodied in a disk or in any other form (collectively, the
"Proprietary Items"). Employee recognizes that, as between Employer and
Employee, all of the Proprietary Items, whether or not developed by Employee,
are the exclusive property of Employer. Upon termination of this Agreement by
either party, or upon the request of Employer during the Employment Period,
Employee will return to Employer all of the Proprietary Items in Employee's
possession or subject to Employee's control, and Employee shall not retain any
copies, abstracts, sketches, or other physical embodiment of any of the
Proprietary Items.

(d)        Disputes or Controversies.  Employee recognizes that should a dispute
or controversy arising from or relating to this Agreement be submitted for
adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by Employer,
Employee, and their respective attorneys and experts, who will agree, in advance
and in writing, to receive and maintain all such information in secrecy, except
as may be limited by them in writing.

--------------------------------------------------------------------------------


9.         Non‑Interference. 

(a)        Acknowledgments by Employee.  Employee acknowledges that: the
provisions of this Section 9 are reasonable and necessary to protect Employer's
business.

(b)        Covenants of Employee.  In consideration of the acknowledgments by
Employee, and in consideration of the compensation and benefits to be paid or
provided to Employee by Employer, so long as Employer is not in default of this
agreement and has not cured the default within a 10-day period, Employee
covenants that he will not, directly or indirectly:

(i)         during the period of employment under this Agreement (the
"Employment Period"), except in the course of his employment hereunder, and
during the 1-year period following termination of Employee's employment under
this Agreement (the "Post‑Employment Period"), interfere with the business
activities of Employer; 

            (ii)        whether for Employee's own account or the account of any
other person (A) at any time during the Employment Period or Post‑Employment
Period, without consent of Employer, solicit, employ, or otherwise engage as an
employee, independent contractor, or otherwise, any person who is or was an
employee of Employer at any time during the Employment Period or in any manner
induce or attempt to induce any employee of Employer to terminate his employment
with Employer; or (B) at any time during the Employment Period or
Post-Employment Period, interfere with Employer's relationship with any person,
including any person who at any time during the Employment Period was an
employee, contractor, supplier, or customer of Employer; or

(iii)       at any time during the Employment or Post-Employment Period,
disparage Employer or any of its shareholders, directors, officers, employees or
agents.

(c)        Blue-Penciling.  If any covenant in Section 9(b) is held to be
unreasonable, arbitrary, or against public policy, such covenant will be
considered to be divisible with respect to scope, time, and geographic area, and
such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against
Employee.

10.       Remedies.  Employee acknowledges and agrees that the business of
Employer is highly competitive, and that violation of any of the covenants
provided for in Sections 8 and 9 of this Agreement would cause immediate, harm,
loss and damage to Employer.  Accordingly, so long as Employer is not in default
of this agreement and has not cured the default within a 10-day period, Employee
agrees, without limiting any of the other remedies available to Employer, that
any violation of said covenants, or any of them, may be enjoined or restrained
by any court of competent jurisdiction, and that any temporary restraining order
or emergency, preliminary or final injunctions may be issued by any court of
competent jurisdiction.  In the event any proceedings are commenced by Employer
against Employee for any actual or threatened violation of any of said
covenants, the losing party in such proceedings shall be liable to the
prevailing party for all reasonable costs and expenses of any kind, including
reasonable attorneys' fees, which the prevailing party has incurred in
connection with such proceedings.

--------------------------------------------------------------------------------


11.       Notices.  Any notices or communications hereunder will be deemed
sufficient if made in writing and hand-delivered or sent by facsimile or by
registered or certified mail, postage prepaid, return receipt requested, to the
following addresses:

If to Employer: 30DC, Inc.   80 Broad Street, 5th Floor   New York, NY 10004  
Attention: Henry Pinskier       Fax: 212-962-4400         If to Employee:
Theodore A. Greenberg   530F Grand Street   Apt 8G   New York, New York 10002  
     

                        or to such other address as either party may designate
for such party by written notice to the other given from time to time in the
manner herein provided.

12.       Binding Effect and Benefit.  The provisions hereof shall be binding
upon, and shall inure to the benefit of, Employee, his heirs, executors, and
administrators as well as to Employer, its successors, and assigns; however,
Employee's services under this personal services contract are not assignable.

13.       Waivers.  No delay on the part of any party in the exercise of any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise or waiver thereof by any party of any right or remedy shall preclude
the exercise or further exercise thereof or the exercise of any other right or
remedy.

14.       Severability and Blue-Penciling.  The illegality or invalidity of any
provision or provisions in this Agreement shall not impair, affect or invalidate
any other provisions contained in this Agreement.  If any provision or part of
this Agreement is held by a court of competent jurisdiction to be unenforceable
because of the duration of such provision or the geographic area or other scope
covered thereby, the court making such determination shall have the power to
modify such provision, to reduce the duration, area or scope of such provision,
or to delete specific words or phrases therefrom ("blue‑penciling") and, in its
reduced or blue-penciled form, such provision shall then be enforceable and
shall be enforced to the fullest extent permitted by law.

--------------------------------------------------------------------------------


15.       Entire Agreement.  Any and all prior discussions, understandings, and
agreements, whether written or oral, express or implied, held or made between
Employee and Employer are superseded by and merged into this Agreement, which
alone fully and completely expresses the agreement of the parties with regard to
the matters addressed herein, and this Agreement is entered into with no party
relying on any statement or representation made by any other party which is not
contained in this Agreement.

16.       Amendments.  This Agreement may be modified, amended or supplemented
only by execution of a written instrument signed by both Employee and Employer.

17.       Termination and Survival of Provisions.  Termination of employment
under this Agreement shall not be interpreted to terminate other provisions of
the Agreement, including but not limited to the rights and obligations contained
in Sections 6-17.

 (signature page follows)

--------------------------------------------------------------------------------


 

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the day and year first written above.

 

THEODORE A. GREENBERG

30DC, INC.

12/22/15

/s/ Theodore A. Greenberg

Name: Theodore A. Greenberg            EMPLOYEE

By: /s/ Henry Pinskier

Its:

EMPLOYER

 

                                                                                                                                   

